United States Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2007 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-31584 I-TRAX, INC. (Exact name of registrant as specified in its charter) Delaware 23-3057155 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 4 Hillman Drive, Suite 130 Chadds Ford, Pennsylvania 19317 (Address of principal executive offices) (Zip Code) (610) 459-2405 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.[X] Yes[] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer” and large accelerated filer in Rule 12b-2 of Securities Exchange Act.(Check one): Large accelerated filer [] Accelerated filer [X] Non-Accelerated filer [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of Securities Exchange Act). [] Yes[X] No As of July 26, 2007, there were 40,929,729 shares of the registrant’s $0.001 par value common stock outstanding. TABLE OF CONTENTS Item Page Part I - Financial Information 1. Financial Statements 1 Report of Independent Registered Public Accounting Firm 1 Condensed Consolidated Balance Sheet at June 30, 2007 and December 31, 2006 2 Condensed Consolidated Statements of Operations for the three and six month periods ended June 30, 2007 and 2006 3 Condensed Consolidated Statements of Cash Flows for the six month period ended June 30, 2007 and 2006 4 Notes to Condensed Consolidated Financial Statements 5 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 3. Quantitative and Qualitative Disclosures About Market Risk 23 4. Controls and Procedures 23 Part II – Other Information 1. Legal Proceedings 24 1A. Risk Factors 24 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 3. Defaults Upon Senior Securities 25 4. Submission of Matters to a Vote of Security Holders 25 5. Other Information 26 6. Exhibits 27 PART I.FINANCIAL INFORMATION Item 1.Financial Statements Report of Independent Registered Public Accounting Firm To the Board of Directors and Stockholders of I-trax, Inc. We have reviewed the accompanying condensed consolidated balance sheet of I-trax, Inc. (a Delaware corporation) and Subsidiaries as of June 30, 2007, and the related condensed consolidated statements of operations for the three and six month periods ended June 30, 2007 and 2006, and the related condensed consolidated statements of cash flows for the six month periods ended June 30, 2007 and 2006.These interim financial statements are the responsibility of the company’s management. We conducted our reviews in accordance with the standards of the Public Company Accounting Oversight Board (United States).A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters.It is substantially less in scope than an audit conducted in accordance with standards of the Public Company Accounting Oversight Board, the objective of which is the expression of an opinion regarding the consolidated financial statements taken as a whole.Accordingly, we do not express such an opinion. Based on our reviews, we are not aware of any material modifications that should be made to the condensed consolidated financial statements referred to above for them to be in conformity with United States generally accepted accounting principles. We have previously audited, in accordance with standards of the Public Company Accounting Oversight Board (United States), the consolidated balance sheet as of December 31, 2006, and the related consolidated statements of operations, stockholders’ equity and cash flows, for the year then ended (not presented herein); and in our report dated March 10, 2007, we expressed an unqualified opinion on those consolidated financial statements.In our opinion, the information set forth in the accompanying condensed consolidated balance sheet as of December 31, 2006, is fairly stated, in all material respects, in relation to the consolidated balance sheet from which it has been derived. GOLDSTEIN GOLUB KESSLER LLP New York, New York August 9, 2007 1 I-TRAX, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEET (in thousands, except share data) ASSETS June 30, 2007 (Unaudited) December 31, 2006 Current assets Cash and cash equivalents $ 7,134 $ 6,558 Accounts receivable, net 26,420 21,704 Other current assets 1,096 1,526 Total current assets 34,650 29,788 Property and equipment, net 3,512 3,377 Goodwill 51,620 51,620 Customer list, net 17,417 18,159 Other intangible assets, net 225 402 Other long term assets 41 41 Total assets $ 107,465 $ 103,387 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities Accounts payable $ 8,400 $ 10,376 Accrued payroll and benefits 4,479 4,444 Accrued restructuring charges 118 Other current liabilities 8,628 11,627 Total current liabilities 21,507 26,565 Senior secured credit facility 14,398 9,057 Note payable 99 129 Other long term liabilities 2,805 1,945 Total liabilities 38,809 37,696 Commitments and contingencies Stockholders’ equity Preferred stock - $.001 par value, 2,000,000 shares authorized, 241,285 and 559,101 issued and outstanding, respectively; Liquidation preference: $6,032,000 and $13,978,000 at June 30, 2007 and December 31, 2006, respectively 1 Common stock - $.001 par value, 100,000,000 shares authorized 40,929,729 and 36,613,707 shares issued and outstanding, respectively 40 35 Additional paid in capital 139,673 136,623 Accumulated deficit (71,057 ) (70,968 ) Total stockholders’ equity 68,656 65,691 Total liabilities and stockholders’ equity $ 107,465 $ 103,387 The accompanying notes are an integral part of these financial statements. 2 I-TRAX, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (in thousands, except share data) Three months ended June 30 Six months endedJune 30 2007 2006 2007 2006 Net revenue $ 34,537 $ 30,042 $ 68,087 $ 60,567 Costs and expenses Operating expenses 26,264 22,785 51,663 46,228 General and administrative expenses 7,611 5,926 14,675 11,918 Depreciation and amortization 1,039 828 1,849 1,687 Total costs and expenses 34,914 29,539 68,187 59,833 Operating income (loss) (377 ) 503 (100 ) 734 Other expenses (income) Other income (Note 10) (1,419 ) (1,419 ) Interest expense 163 115 308 229 Amortization of financing costs 57 58 113 Total other expenses (income) (1,256 ) 172 (1,053 ) 342 Income before provision for income taxes 879 331 953 392 Provision for income taxes 197 90 279 180 Net income 682 241 674 212 Less preferred stock dividend (137 ) (283 ) (346 ) (620 ) Net income (loss) applicable to common stockholders $ 545 $ (42 ) $ 328 $ (408 ) Earnings (loss) per common share: Basic $ 0.01 $ 0.00 $ 0.01 $ (0.01 ) Diluted $ 0.01 $ 0.00 $ 0.01 $ (0.01 ) Weighted average number of shares outstanding: Basic 40,447,566 36,356,928 39,425,271 35,576,926 Diluted 42,793,190 36,356,928 41,758,031 35,576,926 The accompanying notes are an integral part of these financial statements. 3 I-TRAX, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (in thousands) Six months ended June 30 2007 2006 Operating activities: Net income $ 674 $ 212 Adjustments to reconcile net income to net cash used in operating activities: Stock issued as bonus compensation (Note 7) 31 Stock based compensation 819 556 FIN 48 Liability 99 Accrued loss on contracts (306 ) Depreciation and amortization 1,849 1,687 Modification of warrants 57 Issuance of stock below market value 73 Issuance of warrants for services 47 44 Amortization of financing costs 58 113 Changes in operating assets and liabilities: Accounts receivable (4,716 ) (465 ) Other current assets 430 (688 ) Accounts payable (1,977 ) (208 ) Accrued payroll and benefits 35 211 Accrued restructuring charges (118 ) (194 ) Other current liabilities (1,365 ) (1,261 ) Other long term liabilities (5 ) Net cash used in operating activities (4,134 ) (174 ) Investing activities: Purchases of property and equipment (1,115 ) (713 ) Acquisition of intangible assets (10 ) (4 ) Net cash used in investing activities (1,125 ) (717 ) Financing activities: Proceeds from option exercises 524 120 Proceeds from stock issuance 58 Issuance of (repayment of) note payable (30 ) 157 Proceeds from exercise of warrants 22 Proceeds from bank credit facility 5,341 1,578 Net cash provided by financing activities 5,835 1,935 Net increase in cash and cash equivalents 576 1,044 Cash and cash equivalents at beginning of period 6,558 5,386 Cash and cash equivalents at end of period $ 7,134 $ 6,430 Supplemental disclosure of cash flow information: Cash paid during the period for: Interest $ 414 $ 328 Income taxes $ 154 $ 295 Schedule of non-cash investing and financing activities: Modification of warrants $ $ 57 Stock issuance below market value $ $ 73 Issuance of warrants for services $ 47 $ 44 Preferred stock dividend $ 346 $ 620 Conversion of accrued dividends to common stock $ 1,878 $ 1,112 The accompanying notes are an integral part of these financial statements. 4 I-TRAX, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) ($ in thousands, except per share amounts) 1.Organization I-trax, Inc. offers integrated workplace health and productivity management solutions.We operate on-site health centers which deliver primary care, pharmacy care management, acute care corporate health, and occupational health as well as disease, wellness and lifestyle management programs.We enhance the services we offer at our on-site centers with larger scale disease management and wellness programs that use telephonic and e-health tools and which benefit from the trusted relationships established with patients by our clinicians at the worksite.We are focused on helping our customers achieve employer of choice status, making the workplace safer, and improving the quality of care and productivity of the workforce while mitigating healthcare costs. We conduct on-site services through CHD Meridian Healthcare, LLC, a Delaware limited liability company (“CHD Meridian LLC”), and its subsidiary companies, and our disease management and wellness programs through Continuum Health Management Solutions, LLC, a Delaware limited liability company, and I-trax Health Management Solutions, Inc., a Delaware corporation. Physician services at our on-site locations are provided under management agreements with affiliated physician associations, which are organized professional corporations that hire licensed physicians who provide medical services (the “Physician Groups”).The Physician Groups provide all medical aspects of our on-site services, including the development of professional standards, policies, and procedures.We provide a wide array of business services to the Physician Groups, including administrative services, support personnel, facilities, marketing, insurance, and other non-medical services. 2.Basis of Presentation and Interim Results The condensed consolidated financial statements include the accounts of I-trax, Inc. and its subsidiaries.We have prepared these statements without audit, pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in annual financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to such rules and regulations.We believe that the disclosures are adequate to make the financial information presented not misleading.These condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements and the notes thereto included in the our Annual Report on Form 10-K for the year ended December 31, 2006, filed with the Securities and Exchange Commission on March 16, 2007 (“2006 Annual Report”).All adjustments were of a normal recurring nature unless otherwise disclosed.In the opinion of management, all adjustments necessary for a fair statement of the results of operations for the interim period have been included.The results of operations for such interim periods are not necessarily indicative of the results for the full year. All material intercompany accounts and transactions have been eliminated.The financial statements of the Physician Groups are consolidated with CHD Meridian LLC in accordance with the nominee shareholder model of Emerging Issues Task Force (“EITF”) Issue No. 97-2,
